Dent, Judge,
(concurring):
In accordance with my opinion in the case of State v. Charleston & S. S. Bridge Co., 41 W. Va. 658 (24 S.E. 1002) decided at this term of court, and for reasons therein stated, I have reached the conclusion that the circuit court, in hearing appeals in tax assessment cases, necessarily acts in a dual capacity, to wit: (1) As a mere assessor representative of the legislative branch of the state government, in the ascertainment of assessable valuations for the purposes of taxation; (2) as a court representative of the judicial branch of the state government in the determination of the constitutional and statutory right of taxation. In cases coming under the first division solely, this Court is without jurisdiction; but, as to cases coming under the second divison, this Court has appellate jurisdiction, by means of writ of error.